Citation Nr: 0925132	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury, and if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran testified before the undersigned at an April 2009 
videoconference hearing, a transcript of which has been 
associated with the file.  In connection with this hearing, 
he submitted additional evidence and waived his right to have 
the RO initially consider this additional evidence.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2008).

After reopening the claim for service connection for a back 
disorder in this decision on the basis of new and material 
evidence, the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development before readjudicating this claim on the 
underlying merits.


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied the 
Veteran's claim for service connection for a back injury.

2.  The additional evidence received since the June 1996 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
injury, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The unappealed rating decision in June 1996, which denied 
service connection for a back injury, is final.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a back injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  In addition, prior 
to the adjudication of petitions to reopen service connection 
claims, the Veteran must be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this was not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection to comply with the 
duty to assist in developing this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).



Analysis

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an unappealed June 1996 rating decision, the RO denied the 
Veteran's claim for service connection for a back injury.  
Although notified of that decision in June 1996, the Veteran 
did not initiate an appeal, and thus it became final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

Evidence of record at the time of the 1996 rating decision 
included the Veteran's service treatment records and VA 
examination reports.  The RO denied the claim based on the 
finding that, although there was treatment for back injury in 
service, the condition resolved without residual disability.  

Since the 1996 final denial of his claim for service 
connection for residuals of a back injury, the Veteran has 
submitted new and material evidence.  Specifically, treatment 
reports from USAF (United States Air Force) Medical Center 
Keesler, Keesler AFB (Air Force Base), dated in January 1971 
note the Veteran's two year history of intermittent low back 
pain.  These records also note that he had been treated for 
his back complaints at the VA Hospital in New Orleans, 
Louisiana, over the past two years.  A May 1972 treatment 
report from USAH (United States Army Hospital), Fort Polk, 
Louisiana, notes the Veteran's complaint that he had not been 
able to keep a steady job because of his low back pain; 
however, lumbosacral views were negative on X-ray studies.  A 
September 1998 report of VA general medical examination 
includes a diagnosis of chronic low back pain secondary to 
low back trauma in 1968 while in the service.  A September 
1998 report of VA spine examination notes that X-rays are 
read as normal but the Veteran does have what appears to be 
an old fracture of L1 and also some early osteophyte about 
the lower lumbar spine.  In addition, this examination report 
includes a diagnosis of degenerative joint disease of the 
lumbar spine.  Similarly, a March 2004 VA treatment report 
notes that magnetic resonance imaging (MRI) shows L5-S1 
disease from 2001 and an October 2005 report of private MRI 
includes an impression of fracture of the L5 vertebral body 
with fracture lines actually present, no actual disc 
herniation.  This MRI also includes the impression that the 
T1 images would indicate at least some fracture extending to 
the posterior wall of the L5 vertebral body but no evidence 
of epidural fluid.  Finally, VA treatment records and 
examination reports, private treatment records, as well as 
the Veteran's videoconference hearing testimony reflect his 
contention that he has a 40 year history of back pain dating 
to his in-service back injury.  

This evidence is new because it was not previously of record 
and it is material because it relates to an unestablished 
fact, namely that the evidence does not show a chronic back 
disorder as a result of in-service back injury; thus, the 
evidence raises a reasonable possibility of substantiating 
the claim and, as such, is "material."

Assuming the credibility of the Veteran's statements and the 
submitted evidence, pursuant to Justus, new and material 
evidence has been received and the claim of service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for residuals of a low 
back injury.  Having reopened his previously denied claim of 
entitlement to service connection for residuals of a back 
injury, the Board may proceed with adjudication of this claim 
only after ensuring compliance with VA's duties to notify and 
assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the Veteran should be 
requested to identify all VA and private treatment for his 
back complaints since his discharge from active duty service 
in November 1968.  In this regard, it is noted that the 
January 1971 treatment report from USAF Medical Center 
Keesler reflects a history of treatment at the VA Hospital in 
New Orleans, Louisiana, and the veteran's April 2009 
transcript of videoconference hearing testimony reflects 
treatment from the Baton Rouge VA Medical Center (VAMC) (See 
April 2009 videoconference hearing transcript, page 15).  
Accordingly, the RO should request copies of all identified 
treatment reports, to include treatment at the VA Hospital in 
New Orleans, Louisiana, as well as the Baton Rouge VAMC.  

Similarly, the Veteran has testified that he is in receipt of 
benefits from the Social Security Administration (SSA) (See 
April 2009 videoconference hearing transcript, page 15).  The 
claims file does not contain any SSA records.  These records, 
assuming they exist, are potentially pertinent to his claims 
with VA and therefore should be obtained for consideration in 
this appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, VA has not obtained a 
medical opinion with respect to the etiology of the Veteran's 
current back disorder, which include findings of old fracture 
of L1 as well as degenerative joint disease.  However, 
because there is evidence of a back injury and treatment for 
back complaints in service, the Veteran has complained of a 
40 year history of back impairment since his in-service back 
injury, and he, as a layperson, is competent to report a 
continuity of symptoms since service, a remand for an 
examination and opinion is necessary to adjudicate this 
claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, obtain all 
records of VA and/or private treatment 
for back complaints identified by the 
Veteran since his November 1968 
separation from service which have not 
already been obtained, to include any 
available records from the New Orleans 
and Baton Rouge VA Medical Centers.  
The RO should assist the Veteran in 
obtaining this additional evidence if 
he provides the necessary information 
(e.g., when and where treated, etc.).  
The attention of the RO is specifically 
directed to records from USAF Medical 
Center Keesler, as well as the Baton 
Rouge VAMC.  

2.  Obtain the Veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered.  The efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.

3.  Schedule the Veteran for a VA 
examination to determine the etiology 
of his low back disorder.  Based upon 
examination of the Veteran and review 
of his pertinent medical history, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or 
more probable) that any current low 
back disorder is a result of his period 
of active duty service, to include any 
in-service back complaints.  The 
Veteran's post-service back 
complaints/symptomatology from 1971 
(see records from the Medical Center 
Keesler, Keesler AFB, dated January 
1971) to the present, and related 
medical records must be addressed and 
discussed by the examiner in rendering 
a decision.  A complete rationale for 
all opinions expressed must be 
provided.  If the physician is unable 
to render any opinion sought, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion 
is based must be set forth for the 
record.

4.  Thereafter, readjudicate the claim 
in light of the additional evidence.  
If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


